  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 1 of 35 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


ERICSSON INC., AND
TELEFONAKTIEBOLAGET LM ERICSSON
                                                           Civil Action No. 2:21-cv-10
              Plaintiff,

       vs.
                                                           JURY TRIAL
SAMSUNG ELECTRONICS CO., LTD., AND
SAMSUNG ELECTRONICS AMERICA, INC.,

              Defendants.



               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM Ericsson (collectively, “Ericsson”) file

this Original Complaint for Patent Infringement against Samsung Electronics Co., Ltd. and

Samsung Electronics America, Inc. (collectively, “Samsung”), and allege as follows:

                                        THE PARTIES

       1.     Plaintiff Ericsson Inc. is a Delaware corporation with its principal place of business

at 6300 Legacy Drive, Plano, Texas 75024.

       2.     Plaintiff Telefonaktiebolaget LM Ericsson is a corporation organized under the

laws of the Kingdom of Sweden with its principal place of business at Torshamnsgatan 21, Kista,

164 83, Stockholm, Sweden.

       3.     Ericsson owns a valuable portfolio of patents that are globally used in cellular

network infrastructure equipment, cellular handsets, smartphones, tablet computers, televisions,

and many other electrical devices.


                                                1
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 2 of 35 PageID #: 2




       4.        Defendant Samsung Electronics Co., Ltd. (“SEC”) is a Korean company with its

principal place of business in Suwon, South Korea. SEC has an “Information Technology &

Mobile Communications” division that is responsible for the design, manufacture, and sale of

cellular network infrastructure equipment and components thereof around the world and in the

United States.

       5.        Defendant Samsung Electronics America, Inc. (“SEA”) is a New York corporation

with its principal place of business in Ridgefield Park, New Jersey, and it is a wholly-owned

subsidiary of SEC. SEA imports into the United States and sells in the United States, including in

this District, cellular network infrastructure equipment and components thereof.

                                  JURISDICTION AND VENUE

       6.        This is an action arising under the patent laws of the United States, 35 U.S.C. § 271.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       7.        Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b).

       8.        This Court has personal jurisdiction over Defendant Samsung. Samsung has

continuous and systematic business contacts with the State of Texas. Samsung, directly or through

subsidiaries or intermediaries (including distributors, retailers, and others), has negotiated with

Ericsson in this District and also conducts its business extensively throughout Texas, by shipping,

distributing, offering for sale, selling, and advertising (including the provision of an interactive

web page) its products and/or services in the State of Texas and the Eastern District of Texas. SEA,

SEC’s wholly-owned subsidiary, maintains an office in Plano, Texas and is responsible for

importing and selling smartphones, tablets, other mobile devices, and cellular network

infrastructure equipment that operate on cellular networks in the United States. SEC and SEA



                                                   2
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 3 of 35 PageID #: 3




regularly do business or solicit business, engage in other persistent courses of conduct, and/or

derive substantial revenue from products and/or services provided to individuals in the State of

Texas.

         9.    SEC and SEA, directly and through subsidiaries or intermediaries (including

distributors, retailers, and others), have purposefully and voluntarily placed one or more products

and/or services in the stream of commerce that practice the Asserted Patents with the intention and

expectation that they will be purchased and used by consumers in the Eastern District of Texas.

These products and/or services have been and continue to be purchased and used by

operators/carriers in the Eastern District of Texas.

         10.   Upon information and belief, the Samsung products accused of infringement in this

case are manufactured by or on behalf of SEC and SEA.

         11.   Ericsson Inc. is a corporation with its principal place of business in the Eastern

District of Texas. Ericsson Inc. is a wholly-owned subsidiary of LME and is responsible, among

other things, for importing and selling cellular network infrastructure equipment to cellular carriers

in the United States.

                                  THE ASSERTED PATENTS

         12.   U.S. Patent No. 8,301,149, entitled “Call Quality and Coverage Improvement in

Mobile Wireless Communication Networks,” was duly and legally issued to inventors Juan Carlos

del Rio Romero, Juan Jose Guerrero Garcia, and Juan Ramiro Moreno on October 30, 2012.

Ericsson owns by assignment the entire right, title, and interest in the ʼ149 patent and is entitled to

sue for past and future infringement.




                                                  3
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 4 of 35 PageID #: 4




        13.     U.S. Patent No. 9,037,166, entitled “Apparatus and Method for Scheduling Paging

Messages in a Communications Network,” was duly and legally issued to inventors Erik De Wit

and Bengt Persson on May 19, 2015. Ericsson owns by assignment the entire right, title, and

interest in the ʼ166 patent and is entitled to sue for past and future infringement.

        14.     U.S. Patent No. 9,107,082, entitled “Array Antenna Arrangement,” was duly and

legally issued to inventors Mats H. Andersson, Martin Johansson, Bo Goransson, Ulrika Engstrom,

Anders Derneryd, and Sven Petersson on August 11, 2015. Ericsson owns by assignment the entire

right, title, and interest in the ʼ082 patent and is entitled to sue for past and future infringement.

        15.     U.S. Patent No. 9,509,605, entitled “Methods and Apparatuses for Handling

Communication in a Communication System Comprising an Access Point and a Wire Line

Network Node Connected Via Wire Line to the Access Point,” was duly and legally issued to

inventors Kim Laraqui, Henrik Almeida, Per-Erik Eriksson, and Chenguang Lu on November 29,

2016. Ericsson owns by assignment the entire right, title, and interest in the ʼ605 patent and is

entitled to sue for past and future infringement.

        16.     U.S. Patent No. 9,692,682, entitled “Methods and Network Nodes for Handling

Handover Failures,” was duly and legally issued to inventors Badawi Yamine and Johan Moe on

June 27, 2017. Ericsson owns by assignment the entire right, title, and interest in the ʼ682 patent

and is entitled to sue for past and future infringement.

        17.     U.S. Patent No. 10,172,066, entitled “Flexible Bearer Handling,” was duly and

legally issued to inventors Kim Laraqui, Ioanna Pappa, and Tomas Thyni on January 1, 2019.

Ericsson owns by assignment the entire right, title, and interest in the ʼ066 patent and is entitled to

sue for past and future infringement.



                                                    4
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 5 of 35 PageID #: 5




                   Count I: Claim for Patent Infringement of the ʼ149 Patent

          18.   Ericsson repeats and realleges the allegations in paragraphs 1-17 as if fully set forth

herein.

          19.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’149 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’149 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’149 patent includes at least the

Samsung eNB (LTE).

          20.   For example, at least the Samsung eNB (LTE) infringes at least claims 1, 8, and 13

of the ʼ149 patent. Samsung makes, uses, sells, offers for sale, imports, exports, supplies or

distributes within the United States this network equipment and thus directly infringes the ʼ149

patent.

          21.   Samsung indirectly infringes the ʼ149 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the Samsung eNB (LTE), who perform each

step of the claimed invention as directed by Samsung. Samsung received actual notice of the ʼ149

patent at least as early as the filing of this Complaint.

          22.   Samsung’s affirmative acts of selling the Samsung eNB (LTE), causing the

Samsung eNB (LTE) to be manufactured, and providing directions, instructions, schematics,



                                                   5
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 6 of 35 PageID #: 6




diagrams, or designs to its manufacturers, resellers, or operators/carriers to make or use the

Samsung eNB (LTE) in a manner that directly infringes the ʼ149 patent induce infringement by

others, such as resellers or operators/carriers in this District and throughout the United States.

Through its manufacture and sales of the Samsung eNB (LTE), Samsung performed the acts that

constitute induced infringement with knowledge or willful blindness that the induced acts would

constitute infringement.

       23.     Samsung also indirectly infringes the ʼ149 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this

District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the Samsung eNB (LTE).

       24.     Samsung’s affirmative acts of selling the Samsung eNB (LTE) and causing the

Samsung eNB (LTE) to be manufactured and sold contribute to Samsung’s manufacturers,

resellers, and operators/carriers making or using the Samsung eNB (LTE) in a normal and

customary way that infringes the ʼ149 patent. The Samsung eNB (LTE) constitutes the material

part of Ericsson’s patented invention, has no substantial non-infringing uses, and is known by

Samsung to be especially made or especially adapted for use to infringe the ʼ149 patent.

       25.     The Samsung eNB (LTE) includes an Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature, which provides a method for improving coverage within a mobile

wireless communications network, as demonstrated in the exemplar text below:




                                                 6
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 7 of 35 PageID #: 7




       26.     The Samsung eNB (LTE) includes Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature that provides one or more rules related to coverage in the wireless

communications network, as demonstrated in the exemplar text below:




       27.     The Samsung eNB (LTE) includes Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature that collects key performance indicators from the wireless

communications network, the key performance indicators comprising data indicating a count of

events triggered by at least one of an uplink quality falling below a threshold or a maximum

allowed downlink power state, and compares the amount of failed handovers to a failure threshold,

as demonstrated in the exemplar text below:



                                                7
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 8 of 35 PageID #: 8




       28.     The Samsung eNB (LTE) includes Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature that correlates the key performance indicators with the one or more

rules relating to adjusting at least one of a pilot power or an antenna tilt, as demonstrated in the

exemplar text below:




       29.     The Samsung eNB (LTE) includes Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature that generates adjustments to one or more parameters within the

wireless communications network in response to the key performance indicators correlating to the

one or more rules, as demonstrated in the exemplar text below:




                                                 8
  Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 9 of 35 PageID #: 9




          30.   The Samsung eNB (LTE) includes Antenna Tilt Optimization (Coverage and

Capacity Optimization) feature that applies the generated adjustments to the wireless

communications network, as demonstrated in the exemplar text below:




                  Count II: Claim for Patent Infringement of the ʼ166 Patent

          31.   Ericsson repeats and realleges the allegations in paragraphs 1-30 as if fully set forth

herein.

          32.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’166 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’166 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’166 patent includes at least the

Samsung eNB (LTE).




                                                   9
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 10 of 35 PageID #: 10




        33.     For example, at least the Samsung eNB (LTE) infringes at least claims 5 and 13 of

the ʼ166 patent. Samsung makes, uses, sells, offers for sale, imports, exports, supplies or distributes

within the United States this network equipment and thus directly infringes the ʼ166 patent.

        34.     Samsung indirectly infringes the ʼ166 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the Samsung eNB (LTE), who perform each

step of the claimed invention as directed by Samsung. Samsung received actual notice of the ʼ166

patent at least as early as the filing of this Complaint.

        35.     Samsung’s affirmative acts of selling the Samsung eNB (LTE), causing the

Samsung eNB (LTE) to be manufactured, and providing directions, instructions, schematics,

diagrams, or designs to its manufacturers, resellers, or operators/carriers to make or use the

Samsung eNB (LTE) in a manner that directly infringes the ʼ166 patent induce infringement by

others, such as resellers or operators/carriers in this District and throughout the United States.

Through its manufacture and sales of the Samsung eNB (LTE), Samsung performed the acts that

constitute induced infringement with knowledge or willful blindness that the induced acts would

constitute infringement.

        36.     Samsung also indirectly infringes the ʼ166 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this

District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the Samsung eNB (LTE).




                                                  10
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 11 of 35 PageID #: 11




       37.     Samsung’s affirmative acts of selling the Samsung eNB (LTE) and causing the

Samsung eNB (LTE) to be manufactured and sold contribute to Samsung’s manufacturers,

resellers, and operators/carriers making or using the Samsung eNB (LTE) in a normal and

customary way that infringes the ʼ166 patent. The Samsung eNB (LTE) constitutes the material

part of Ericsson’s patented invention, has no substantial non-infringing uses, and is known by

Samsung to be especially made or especially adapted for use to infringe the ʼ166 patent.

       38.     The Samsung eNB (LTE) includes a Multimedia Priority Service, which provides

a method of scheduling paging messages in a communications network, as demonstrated in the

exemplar text below:




       39.     The Samsung eNB (LTE) includes a Multimedia Priority Service that (i) receives,

at a network element, a request to schedule a new paging message, (ii) compares, by the network

element, a priority level of the new paging message with a priority level of paging messages

already stored in a scheduling queue; (iii) in the event that one or more paging messages with a

lower priority level are found to be stored in the scheduling queue, replacing, by the network

element, one or more of the lower priority level paging messages with the new paging message,

(iv) wherein the comparing and the replacing are performed only after first determining that there


                                               11
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 12 of 35 PageID #: 12




are insufficient spaces available in the scheduling queue for storing the new paging message, as

demonstrated in the exemplar text below:




                 Count III: Claim for Patent Infringement of the ʼ082 Patent

          40.   Ericsson repeats and realleges the allegations in paragraphs 1-39 as if fully set forth

herein.

          41.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’082 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’082 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’082 patent includes at least the

Samsung 5G Access Unit (including, but not limited to, Samsung’s SFG-AA100AC and/or

AT1K0 network components) and the Samsung Massive MIMO Units for 5G and LTE (including,




                                                  12
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 13 of 35 PageID #: 13




but not limited to, Samsung’s MTP02P-41A (5G), MTP02P-41A (LTE), and MT6402-48A)

(collectively, the “’082 Accused Products”).

          42.   For example, at least the ’082 Accused Products infringe at least claims 1, 11 and

16 of the ʼ082 patent. Samsung makes, uses, sells, offers for sale, imports, exports, supplies or

distributes within the United States this network equipment and thus directly infringes the ʼ082

patent.

          43.   Samsung indirectly infringes the ʼ082 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the ’082 Accused Products, who perform each

step of the claimed invention as directed by Samsung. Samsung received actual notice of the ʼ082

patent at least as early as the filing of this Complaint.

          44.   Samsung’s affirmative acts of selling the ’082 Accused Products, causing them to

be manufactured, and providing directions, instructions, schematics, diagrams, or designs to its

manufacturers, resellers, or operators/carriers to make or use the ’082 Accused Products in a

manner that directly infringes the ʼ082 patent induce infringement by others, such as resellers or

operators/carriers in this District and throughout the United States. Through its manufacture and

sales of the ’082 Accused Products, Samsung performed the acts that constitute induced

infringement with knowledge or willful blindness that the induced acts would constitute

infringement.

          45.   Samsung also indirectly infringes the ʼ082 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this



                                                  13
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 14 of 35 PageID #: 14




District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the ’082 Accused Products.

       46.     Samsung’s affirmative acts of selling the ’082 Accused Products and causing them

to be manufactured and sold contribute to Samsung’s manufacturers, resellers, and

operators/carriers making or using the ’082 Accused Products in a normal and customary way that

infringes the ʼ082 patent. The ’082 Accused Products constitute the material part of Ericsson’s

patented invention, has no substantial non-infringing uses, and is known by Samsung to be

especially made or especially adapted for use to infringe the ʼ082 patent.

       47.     The ’082 Accused Products provide a wireless communication system, comprising

at least one base station in a communication cell.

       48.     The ’082 Accused Products include a base station being equipped with at least one

array antenna comprising at least four antenna ports. The ’082 Accused Products include at least

one array antenna with either four, thirty-two, or sixty-four antenna ports.

       49.     The ’082 Accused Products further provide that the at least four ports are connected

to respective at least four corresponding antenna elements arranged in at least two rows and at least

two columns, as demonstrated in the exemplar images below:




                                                 14
Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 15 of 35 PageID #: 15




                                      5G Access Unit




                                   Massive MIMO Units

      50.    The ’082 Accused Products further provide that the array antenna is arranged for

communication via at least two antenna radiation lobes, each antenna radiation lobe

communicating an information stream to at least one user equipment (UE) in the cell, thus

communicating by means of Multiple Input Multiple Output (MIMO), as demonstrated in the

exemplar images below:




                                            15
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 16 of 35 PageID #: 16




                                       5G Access Unit




                                    Massive MIMO Units

       51.    The ’082 Accused Products further provide that each antenna radiation lobe is

individually controllable both in azimuth and elevation whereby the communication of the

information streams is optimized, and wherein a total information stream is fed into the

communication system, and independent of how many antenna radiation lobes are used all

information from said total information stream is always radiated by the at least four antenna

elements, as demonstrated in the exemplar images below:



                                             16
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 17 of 35 PageID #: 17




                                           5G Access Unit




                                        Massive MIMO Units

                  Count IV: Claim for Patent Infringement of the ʼ605 Patent

          52.   Ericsson repeats and realleges the allegations in paragraphs 1-51 as if fully set forth

herein.

          53.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’605 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United



                                                  17
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 18 of 35 PageID #: 18




States, products and/or methods covered by one or more claims of the ’605 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’605 patent includes at least the

Samsung 5G Access Unit (including, but not limited to, Samsung’s SFG-AA100 and/or AT1K01

network components) and Samsung virtualized Radio Access Network (“vRAN”) (“including, but

not limited to, virtualized Central Unit (“vCU”) and virtualized Distributed Unit (“vDU”)).

       54.     For example, at least the Samsung 5G Access Unit and/or vRAN infringes at least

claims 1, 7, 10, 14, 17, and 18 of the ʼ605 patent. Samsung makes, uses, sells, offers for sale,

imports, exports, supplies or distributes within the United States this network equipment and thus

directly infringes the ʼ605 patent.

       55.     Samsung indirectly infringes the ʼ605 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the Samsung 5G Access Unit and/or vRAN,

who perform each step of the claimed invention as directed by Samsung. Samsung received actual

notice of the ʼ605 patent at least as early as the filing of this Complaint.

       56.     Samsung’s affirmative acts of selling the Samsung 5G Access Unit and/or vRAN,

causing the 5G Access Unit and/or vRAN to be manufactured, and providing directions,

instructions, schematics, diagrams, or designs to its manufacturers, resellers, or operators/carriers

to make or use the 5G Access Unit and/or vRAN in a manner that directly infringes the ʼ605 patent

induce infringement by others, such as resellers or operators/carriers in this District and throughout

the United States. Through its manufacture and sales of the Samsung 5G Access Unit and/or



                                                  18
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 19 of 35 PageID #: 19




vRAN, Samsung performed the acts that constitute induced infringement with knowledge or

willful blindness that the induced acts would constitute infringement.

       57.     Samsung also indirectly infringes the ʼ605 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this

District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the Samsung 5G Access Unit and/or vRAN.

       58.     Samsung’s affirmative acts of selling the Samsung 5G Access Unit and/or vRAN

and causing it to be manufactured and sold contribute to Samsung’s manufacturers, resellers, and

operators/carriers making or using the 5G Access Unit and/or vRAN in a normal and customary

way that infringes the ʼ605 patent. The Samsung 5G Access Unit and/or vRAN constitutes the

material part of Ericsson’s patented invention, has no substantial non-infringing uses, and is known

by Samsung to be especially made or especially adapted for use to infringe the ʼ605 patent.

       59.     The Samsung 5G Access Unit includes an access point, operative as a Residential

Small Cell (RSC)-access point, to handle uplink communication in a communication system

comprising the access point and a wire line network node connected via wire line to the access

point. The Samsung 5G Access Unit is connected via a wireline connection to a vRAN (e.g., in a

Samsung edge data center) and provides bidirectional Fixed Wireless Access (FWA) to Customer

Premises Equipment (CPE), as demonstrated in the exemplar image below:




                                                19
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 20 of 35 PageID #: 20




       60.     Upon information and belief, the Samsung 5G Access Unit further includes a

processor and a memory, said memory containing instructions executable by said processor.

       61.     The Samsung 5G Access Unit further provides that the access point is operative to

receive, from a user equipment (UE) wirelessly connected to the access point, a packet data unit

(PDU), that is at least one of integrity protected and encrypted, as demonstrated in the exemplar

text below:




       62.     The Samsung 5G Access Unit further provides that the access point is operative to

detect a type of the received PDU as a signaling radio bearer type or a data radio bearer type. The

Samsung 5G Access Unit exchanges PDUs with the vRAN at the level of PDCP, i.e. PDCP PDUs.




                                                20
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 21 of 35 PageID #: 21




Upon information and belief, the Samsung 5G Access Unit identifies different types of bearers

from a UE and will include information indicating the bearer type (SRB or DRB) in

communications to the vRAN containing the PDCP layer.

         63.   The Samsung 5G Access Unit further provides that the access point is operative to

encapsulate the received PDU, that is at least one of integrity protected and encrypted, by setting

a header to the PDU, which header comprises an identity indicating the detected type of PDU as

the signaling radio bearer type or the data radio bearer type, and an identity indicating at least one

of a source address and a destination address of the PDU, as demonstrated in the exemplar image

below:




                                                 21
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 22 of 35 PageID #: 22




          64.   The Samsung 5G Access Unit further provides that the access point is operative to

send the encapsulated PDU to the wire line network node via the wire line, wherein a connection

via the wire line is operative to identify the access point to the wire line network node, for further

uplink transfer of the PDU based on the type of the PDU. The Samsung 5G Access Unit sends the

PDUs via the protocols established between itself and the Samsung vRAN, which then forwards

PDUs received from the Samsung 5G Access Unit, as demonstrated in the exemplar image in

paragraph 59 above.

                  Count V: Claim for Patent Infringement of the ʼ682 Patent

          65.   Ericsson repeats and realleges the allegations in paragraphs 1-64 as if fully set forth

herein.

          66.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’682 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’682 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’682 patent includes at least the

Samsung eNB (LTE).

          67.   For example, at least the Samsung eNB (LTE) infringes at least claims 1, 15, 17

and 25 of the ʼ682 patent. Samsung makes, uses, sells, offers for sale, imports, exports, supplies

or distributes within the United States this network equipment and thus directly infringes the ʼ682

patent.




                                                  22
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 23 of 35 PageID #: 23




        68.     Samsung indirectly infringes the ʼ682 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the Samsung eNB (LTE), who perform each

step of the claimed invention as directed by Samsung. Samsung received actual notice of the ʼ682

patent at least as early as the filing of this Complaint.

        69.     Samsung’s affirmative acts of selling the Samsung eNB (LTE), causing the

Samsung eNB (LTE) to be manufactured, and providing directions, instructions, schematics,

diagrams, or designs to its manufacturers, resellers, or operators/carriers to make or use the

Samsung eNB (LTE) in a manner that directly infringes the ʼ682 patent induce infringement by

others, such as resellers or operators/carriers in this District and throughout the United States.

Through its manufacture and sales of the Samsung eNB (LTE), Samsung performed the acts that

constitute induced infringement with knowledge or willful blindness that the induced acts would

constitute infringement.

        70.     Samsung also indirectly infringes the ʼ682 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this

District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the Samsung eNB (LTE).

        71.     Samsung’s affirmative acts of selling the Samsung eNB (LTE) and causing the

Samsung eNB (LTE) to be manufactured and sold contribute to Samsung’s manufacturers,

resellers, and operators/carriers making or using the Samsung eNB (LTE) in a normal and

customary way that infringes the ʼ682 patent. The Samsung eNB (LTE) constitutes the material



                                                  23
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 24 of 35 PageID #: 24




part of Ericsson’s patented invention, has no substantial non-infringing uses, and is known by

Samsung to be especially made or especially adapted for use to infringe the ʼ682 patent.

         72.   The Samsung eNB (LTE) includes an Automated Neighbor Relations feature,

which provides a method, performed by a first network node, for handling handover failures for a

target cell, the target cell being applicable for handover of a wireless device in a wireless

communications network from a source cell to the target cell, as demonstrated in the exemplar text

below:




         73.   The Samsung eNB (LTE) includes an Automated Neighbor Relations feature that

determines an amount of failed handovers from the source cell to the target cell, comparing the

amount of failed handovers to a failure threshold, as demonstrated in the exemplar text below:




                                               24
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 25 of 35 PageID #: 25




       74.     The Samsung eNB (LTE) includes an Automated Neighbor Relations feature that,

in response to the amount of failed handovers from the source cell to the target cell exceeding the

failure threshold, associates the target cell with an indication indicating that the target cell is

unsuitable for handover, as demonstrated in the exemplar text below:




                                                25
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 26 of 35 PageID #: 26




       75.     The Samsung eNB (LTE) includes an Automated Neighbor Relation and an X2

Interface Management where a second network node receives, from a first network node serving

the source cell, information about the target cell being associated with an indication that indicates

that the target cell is unsuitable for handover, as demonstrated in the exemplar text below:




       76.     The Samsung eNB (LTE) includes an Automated Neighbor Relation and a PCI

AutoConfiguration that monitors for a problem associated with at least some of the failed

handovers and/or the subsequent failed handovers as demonstrated in the exemplar text below:




                                                 26
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 27 of 35 PageID #: 27




       77.    The Samsung eNB (LTE) includes an Automated Neighbor Relation and a PCI

AutoConfiguration that monitors for a solution event indicating that the problem is resolved as

demonstrated in the exemplar text below:




                                              27
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 28 of 35 PageID #: 28




       78.    The Samsung eNB (LTE) includes an Automated Neighbor Relation and a PCI

AutoConfiguration that informs the first network node about the solution event as demonstrated in

the exemplar text below:




                                               28
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 29 of 35 PageID #: 29




                  Count VI: Claim for Patent Infringement of the ʼ066 Patent

          79.   Ericsson repeats and realleges the allegations in paragraphs 1-78 as if fully set forth

herein.

          80.   Samsung has infringed, contributed to the infringement of, and/or induced

infringement of the ’066 patent by making, using, selling, offering for sale, or importing into the

United States, or by intending that others make, use, import into, offer for sale, or sell in the United

States, products and/or methods covered by one or more claims of the ’066 Patent including, but

not limited to, cellular network infrastructure equipment and components thereof. The accused

network equipment that infringes one or more claims of the ’066 patent includes at least the

Samsung 5G Access Unit (including, but not limited to, Samsung’s SFG-AA100 and/or AT1K01

network components).

          81.   For example, at least the Samsung 5G Access Unit infringes at least claims 1, 13,

and 15 of the ʼ066 patent. Samsung makes, uses, sells, offers for sale, imports, exports, supplies

or distributes within the United States this network equipment and thus directly infringes the ʼ066

patent.

          82.   Samsung indirectly infringes the ʼ066 patent as provided by 35 U.S.C. § 271(b) by

inducing infringement by others, such as resellers and end-user customers in this District and

throughout the United States. For example, direct infringement is the result of activities performed

by manufacturers, resellers, or operators/carriers of the Samsung 5G Access Unit, who perform

each step of the claimed invention as directed by Samsung. Samsung received actual notice of the

ʼ066 patent at least as early as the filing of this Complaint.




                                                  29
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 30 of 35 PageID #: 30




       83.      Samsung’s affirmative acts of selling the Samsung 5G Access Unit, causing the 5G

Access Unit to be manufactured, and providing directions, instructions, schematics, diagrams, or

designs to its manufacturers, resellers, or operators/carriers to make or use the 5G Access Unit in

a manner that directly infringes the ʼ066 patent induce infringement by others, such as resellers or

operators/carriers in this District and throughout the United States. Through its manufacture and

sales of the Samsung 5G Access Unit, Samsung performed the acts that constitute induced

infringement with knowledge or willful blindness that the induced acts would constitute

infringement.

       84.      Samsung also indirectly infringes the ʼ066 patent by contributing to infringement

by others, such as resellers and operators/carriers, in accordance with 35 U.S.C. § 271(c) in this

District and throughout the United States. Direct infringement is the result of activities performed

by resellers, or operators/carriers of the Samsung 5G Access Unit.

       85.      Samsung’s affirmative acts of selling the Samsung 5G Access Unit and causing it

to be manufactured and sold contribute to Samsung’s manufacturers, resellers, and

operators/carriers making or using the 5G Access Unit in a normal and customary way that

infringes the ʼ066 patent. The Samsung 5G Access Unit constitutes the material part of Ericsson’s

patented invention, has no substantial non-infringing uses, and is known by Samsung to be

especially made or especially adapted for use to infringe the ʼ066 patent.

       86.      The Samsung 5G Access Unit includes a network node for flexible bearer handling

in a communications network.




                                                30
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 31 of 35 PageID #: 31




       87.     Upon information and belief, the Samsung 5G Access Unit further includes a

processor and a non-transitory computer-readable storage medium coupled to the processor with

the computer-readable storage medium storing instructions.

       88.     The Samsung 5G Access Unit further provides that the processor causes the

network node to acquire packet data convergence protocol (PDCP) protocol data units (PDUs).

The Samsung 5G Access Unit sends and receives PDCP Protocol Data Units to and from the

vRAN, as demonstrated in the exemplar image below:




       89.     Upon information and belief, the Samsung 5G Access Unit further provides that

the processor causes the network node to encapsulate individual PDCP PDUs into individual

frames at a protocol layer that is at least one protocol layer above a bottom-most protocol layer.

       90.     The Samsung 5G Access Unit further provides that the encapsulating said

individual PDCP PDUs into said individual frames comprises mapping logic channel flows to

network addresses. The Samsung 5G Access unit includes a logical channel to connect the RLC




                                                31
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 32 of 35 PageID #: 32




and PDCP entities for exchanging PDCP PDUs using network locations addressable via network

addresses, as demonstrated in the exemplar image below:




       91.     The Samsung 5G Access Unit further provides that each frame of said individual

frames comprises a first signal radio bearer (SRB1), a second signal radio bearer (SRB2), a data

radio bearer (DRB) or a combination of different bearers, as demonstrated in the exemplar image

in paragraph 63 above.

       92.     The Samsung 5G Access Unit further provides that the processor causes the

network node to switch said individual frames towards a packet switched network, the switching

based at least in part on identifying a type of PDCP PDU carried by each of said individual frames,

as demonstrated in the exemplar image in paragraphs 59 and 63 above.

       93.     The Samsung 5G Access Unit further provides that the switching of said individual

frames towards the packet switched network comprises: forwarding said individual frames



                                                32
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 33 of 35 PageID #: 33




comprising the SRB1 to a radio resource control (RRC) acting-entity in the network; and

forwarding said individual frames comprising the SRB2 to an S1-AP and non-access stratum

(NAS) acting-entity in the network, as demonstrated in the exemplar images and text below:




                                              33
 Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 34 of 35 PageID #: 34




                                   DEMAND FOR JURY TRIAL

       94.      Ericsson hereby demands a trial by jury on all claims so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Ericsson respectfully requests that this Court enter judgment in its favor

and grant the following relief:

       A. Adjudge that Samsung infringes the Asserted Patents;

       B. Adjudge that Samsung’s infringement of the Asserted Patents was willful, and that

             Samsung’s continued infringement of the Asserted Patents is willful;

       C. Award Ericsson damages in an amount adequate to compensate Ericsson for Samsung’s

             infringement of the Asserted Patents, but in no event less than a reasonable royalty

             under 35 U.S.C. § 284;

       D. Award enhanced damages pursuant to 35 U.S.C. § 284;

       E. Award Ericsson pre-judgment and post-judgment interest to the full extent allowed

             under the law, as well as its costs;

       F. Enter an order finding that this is an exceptional case and awarding Ericsson its

             reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

       G. Enter a permanent injunction against all Samsung products found to infringe the

             Asserted Patents;

       H. Award, in lieu of an injunction, a compulsory forward royalty;

       I. Order an accounting of damages; and

       J. Award such other relief as the Court may deem appropriate and just under the

             circumstances.



                                                    34
Case 2:21-cv-00010-JRG Document 1 Filed 01/15/21 Page 35 of 35 PageID #: 35




DATED: January 15, 2021               Respectfully submitted,

                                      /s/ Thomas M. Melsheimer
                                      Thomas M. Melsheimer
                                      Texas Bar No. 13922550
                                      tmelsheimer@winston.com
                                      M. Brett Johnson
                                      Texas Bar No. 00790975
                                      mbjohnson@winston.com
                                      Michael A. Bittner
                                      Texas Bar No. 24064905
                                      mbittner@winston.com
                                      J. Travis Underwood
                                      Texas Bar No. 24102587
                                      tunderwood@winston.com
                                      WINSTON & STRAWN LLP
                                      2121 North Pearl Street, Suite 900
                                      Dallas, TX 75201
                                      Telephone: (214) 453-6500

                                      Samuel F. Baxter
                                      Texas State Bar No. 01938000
                                      sbaxter@McKoolSmith.com
                                      Theodore Stevenson, III
                                      Texas State Bar No. 19196650
                                      tstevenson@mckoolsmith.com
                                      Nicholas Mathews
                                      Texas State Bar No. 24085457
                                      nmathews@McKoolSmith.com
                                      MCKOOL SMITH, P.C.
                                      300 Crescent Court Suite 1500
                                      Dallas, TX 75201
                                      Telephone: (214) 978-4000

                                      ATTORNEYS FOR PLAINTIFFS




                                    35
